      Case 20-42081              Doc 18          Filed 12/07/20 Entered 12/07/20 08:20:51                                    Desc Main
                                                   Document     Page 1 of 1


 B 2100A (Form 2100A) (12/15)



                          UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MINNESOTA


In re    STEVEN DOUGLAS FLETCHER                                                                    Case No.        20-42081

         HEATHER RACHEL JOHNSON FLETCHER




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.


      LVNV Funding LLC                                                    SoFi Lending Corp
          Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                               Court Claim # (if known):            19
should be sent:                                                            Amount of Claim:                    $3,915.91
          LVNV Funding LLC
                                                                           Date Claim Filed:                    10/29/2020
          c/o Resurgent Capital Services
          PO Box 10587
          Greenville, SC 29603-0587
Phone: (877) 264-5884                                                      Phone:
Last Four Digits of Acct #:             0004                               Last Four Digits of Acct. #:            1920



Name and Address where transferee payments
should be sent (if different from above):




Phone:
Last Four Digits of Acct #:


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:      /s/ Susan Gaines                                                  Date:        12/07/2020
          Transferee/Transferee’s Agent




 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
